EXHIBIT 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made between KBL Healthcare
Acquisition Corp. II (“KBL”), a Delaware corporation, and SII Acquisition Corp.,
a wholly owned subsidiary of KBL (“Merger Sub”), and Jason Macari (the
“Executive”) and is being entered into concurrently with the closing of the
merger and related business combination transactions (collectively, the
“Acquisition”) prescribed by the Agreement and Plans of Reorganization
(“Reorganization Agreement”) entered into as of September 1, 2006, by and among
the Company, Merger Sub, Summer Infant, Inc., Summer Infant Europe Ltd. and
Summer Infant Asia, Ltd. (collectively the “Target Companies”), and the
stockholders of the Target Companies, which include the Executive. Capitalized
terms not otherwise defined herein shall have the meanings assigned to them in
the Reorganization Agreement.

RECITALS

WHEREAS, the Company desires to be assured of the association and services of
Executive; and

WHEREAS, Executive is willing and desires to be employed by the Company, and the
Company is willing to employ Executive, upon the terms, covenants and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, effective as of the Effective Date, upon the mutual
terms, covenants and conditions set forth herein.

2. Term.

2.1 Initial Term. The initial term of this Agreement shall be for a period of
three (3) years commencing on the Effective Date hereof, unless terminated
earlier pursuant to Section 8 hereof; provided, however, that Executive’s
obligations in Sections 5 and 7 hereof shall, except as otherwise set forth in
Section 5.6 hereof, continue in effect after such termination.

2.2 Additional Terms. This Agreement shall be renewed for successive periods of
one (1) year unless either party shall give notice of non-renewal, within sixty
(60) days of the expiration of the initial three-year term or any such one-year
renewal term.

3. Duties. Executive shall serve as Chief Executive Officer of each of KBL and
Merger Sub with such duties and responsibilities as may from time to time be
assigned to Executive by the Board of Directors of KBL or Merger Sub (in either
case, the “Board”), commensurate with Executive’s title and position described
in this



--------------------------------------------------------------------------------

sentence. The duties and services to be performed by Executive under this
Agreement are collectively referred to herein as the “Services”. Executive shall
report directly to the Board. Executive agrees that he shall at all times
conscientiously perform all of the duties and obligations assigned to him under
the terms of this Agreement to the best of his ability and experience and in
compliance with law. Executive shall perform his duties out of the Company’s
Rhode Island office (as same may be relocated in the same metropolitan area from
time to time) or at such other location as shall be agreed to by the Company and
Executive; provided, that, Executive’s duties will include reasonable travel in
the United States and abroad, including but not limited to travel to offices of
Company and its subsidiaries and affiliates and current and prospective
customers as is reasonably necessary and appropriate to the performance of
Executive’s duties hereunder. Executive will comply with and be bound by
Company’s operating policies, procedures, and practices from time to time in
effect during Executive’s employment.

4. Exclusive Service. Executive agrees to use his best efforts to promote the
interests of the Company and to devote his full business time and energies to
the business and affairs of the Company and the performance of his duties
hereunder. Executive may, however, engage in civic and not-for-profit activities
for which no compensation (other than reimbursement of his actual expenses
incurred in performance of such activities) is paid to him, so long as such
activities do not materially interfere with the performance of his duties to the
Company or directly conflict with the Company’s business interests.

5. Non-Competition and Other Covenants.

5.1 Non-Competition Agreement. For so long as the Executive is employed by the
Company and for twelve (12) months following the termination date of Executive’s
employment under this Agreement, Executive will not, directly or indirectly,
individually or as an employee, partner, officer, director or shareholder
(except to the extent permitted in Section 4 above) or in any other capacity
whatsoever of or for any person, firm, partnership, company or corporation other
than Company or its subsidiaries:

(a) Own, manage, operate, sell, control or participate in the ownership,
management, operation, sales or control of or be connected in any manner,
including as an employee, advisor or consultant or similar role, with any
business engaged, in the geographical areas referred to in Section 5 below, in
the design, research, development, marketing, sale, or licensing of products or
services that are substantially similar to or competitive with the business of
Company and any of its subsidiaries; or

(b) Recruit, attempt to hire, solicit, or assist others in recruiting or hiring,
in or with respect to the geographical areas referred to in Section 5 below, any
person who is an employee of Company or any of its subsidiaries or induce or
attempt to induce any such employee to terminate his employment with Company or
any of its subsidiaries.

5.2 Geographical Areas. The geographical areas in which the restrictions
provided for in this Section 5 apply include all cities, counties and states of
the United States, and all other countries in which the Company (or any of its
subsidiaries

 

2



--------------------------------------------------------------------------------

or affiliates) are conducting business at the time in question, whether or not
the Company has an actual physical presence in such location. Executive
acknowledges that the scope and period of restrictions and the geographical area
to which the restrictions imposed in this Section 5 applies are fair and
reasonable and are reasonably required for the protection of Company and that
this Agreement accurately describes the business to which the restrictions are
intended to apply.

5.3 Non-Solicitation of Customers. In addition to, and not in limitation of, the
non-competition covenants of Executive set forth above in this Section 5,
Executive agrees with Company that, for as long as the Executive is employed by
the Company and for twelve (12) months following the termination date of
Executive’s employment under this Agreement, Executive will not, either for
Executive or for any other person or entity, directly or indirectly (other than
for Company and any of its subsidiaries or affiliates), solicit business from,
or attempt to sell, license or provide the same or similar products or services
as are then provided, by Company or any subsidiary of Company to any customer of
Company.

5.4 Non-Solicitation of Executives or Consultants. In addition to, and not in
limitation of, the non-competition covenants of Executive set forth above in
this Section 5, Executive agrees with Company that, for as long as the Executive
is employed by the Company and for twelve (12) months following the termination
date of Executive’s employment under this Agreement, Executive will not, either
for Executive or for any other person or entity, directly or indirectly,
solicit, induce or attempt to induce any employee, consultant or contractor of
Company or any affiliate of Company, to terminate his or her employment or his,
her or its services with, Company or any subsidiary or affiliate of Company or
to take employment with another party.

5.5 Amendment to Retain Enforceability. It is the intent of the parties that the
provisions of this Section 5 will be enforced to the fullest extent permissible
under applicable law. If any particular provision or portion of this Section is
adjudicated to be invalid or unenforceable, this Agreement will be deemed
amended to revise that provision or portion to the minimum extent necessary to
render it enforceable. Such amendment will apply only with respect to the
operation of this paragraph in the particular jurisdiction in which such
adjudication was made.

5.6 Breach by the Company. The restrictive covenants contained in this Section
shall terminate and have no further force or effect in the event that the
Company shall (i) breach any of the payment obligations owed to the Executive as
set forth in this Agreement, or (ii) breach any material non payment provision
of this Agreement and under (i) or (ii) above fail to cure such breach upon
written notice from Executive of such breach within a reasonable period of time
of such notice, not to exceed thirty (30) days, or (iii) terminate the
Executive’s employment hereunder without cause; provided, however, that in the
case of clause (iii), such covenants shall remain in force so long as Executive
is being paid by Company under Section 8.2(b).

5.7 Other Provisions. Notwithstanding the foregoing, in the event that Executive
voluntarily resigns from the Company or is terminated with “cause”

 

3



--------------------------------------------------------------------------------

during the Initial Term, the noncompetition, nonsolicitation of customers and
nonsolicitation of executives or consultants provisions shall not expire until
four years from the Effective Date. It is further acknowledged and agreed that
the provisions of this Section 5 are integral components of the consideration
being provided to the Company for its agreement to enter into this Agreement and
the Reorganization Agreement and to consummate the Acquisitions and other
transactions contemplated by the Reorganization Agreement.

6. Compensation and Benefits.

6.1 Salary. During the term of this Agreement, Company shall pay Executive an
initial salary of $275,000 per annum. Executive’s salary shall be payable as
earned at Company’s customary payroll periods in accordance with Company’s
customary payroll practices. Executive’s salary shall be subject to review and
adjustment in accordance with Company’ customary practices concerning salary
review for similarly situated employees of Company or its subsidiaries.

6.2 Benefits. Executive will be eligible to participate in Company’s employee
benefit plans of general application as they may exist from time to time,
including without limitation those plans covering pension and profit sharing,
executive bonuses, stock purchases, stock options, and those plans covering
life, health, and dental insurance in accordance with the rules established for
individual participation in any such plan and applicable law. Executive will
receive such other benefits, including vacation, holidays and sick leave, as
Company generally provides to its employees holding similar positions as that of
Executive. The Company reserves the right to change or otherwise modify, in its
sole discretion, the benefits offered herein to conform to the Company’s general
policies as may be changed from time to time during the term of this Agreement.
All health and dental insurance benefits shall continue at the Company’s expense
after termination of the Executive’s employment by the Company “without cause”
for a period of one (1) year from such termination, except where comparable
health and dental insurance is available from a subsequent employer.

6.3 Additional Benefits. The Company shall pay to, provide or reimburse
Executive during the Term hereof for the following: (i) all leasing,
maintenance, repair, insurance, fuel costs for one (1) motor vehicle selected by
the Executive in his reasonable discretion, such costs not to exceed $1,500 per
month in the aggregate and (ii) all premiums for Executive’s existing life
insurance policies listed on Schedule 1, attached hereto.

6.4 Cash Bonus. Executive will be eligible to earn a bonus equal to up to
one-half of his Salary (“Cash Bonus”) during each year of the Term of this
Agreement. One-half of the Cash Bonus shall be based on the Executive’s
performance against performance criteria set by based upon factors to be
determined, in writing, by the Compensation Committee of the Board. The
Compensation Committee will determine the factors for the performance bonus
within forty-five (45) days after the Board of Directors approves the budget for
that year.

 

4



--------------------------------------------------------------------------------

6.5 Expenses. Company will reimburse Executive for all reasonable and necessary
expenses incurred by Executive in connection with Company’s business, provided
that such expenses are deductible to Company, are in accordance with Company’s
applicable policy and are properly documented and accounted for in accordance
with the requirements of the Internal Revenue Service.

7. Confidentiality and Proprietary Rights.

7.1 Confidentiality. Executive acknowledges that as a result of his employment
with the Company and his prior employment with the Target Companies, Executive
has obtained and will obtain secret and confidential information concerning the
business of the Company, the Target Companies and their subsidiaries and
affiliates (all of such entities referred to collectively in this Section, as
the “Company”). Other than in the performance of his duties hereunder, Executive
agrees not to disclose, either during the Term of his employment with the
Company or at any time thereafter, to any person, firm or corporation any
confidential information concerning the Company which is not in the public
domain including trade secrets, budgets, strategies, operating plans, marketing
plans, patents, copyrights, supplier lists, company agreements, employee lists,
or the customer lists or similar information of the Company.

7.2 Proprietary Rights. All records, files, memoranda, reports, price lists,
customer lists, drawings, plans, sketches, documents and the like (together with
all copies thereof) relating to the business of the Company and/or its
subsidiaries, which Executive shall use or prepare or come in contact with in
the course of, or as a result of, his employment shall, as between the parties,
remain the sole property of the Companies. Upon termination of his employment
with the Company, Executive agrees to immediately return all such materials and
shall not thereafter cause removal thereof from the premises of the Company.
Further, the Executive agrees to disclose and assign to the Company as its
exclusive property, all ideas, writings, inventions, discoveries, improvements
and technical or business innovations made or conceived by the Executive,
whether or not patentable or copyrightable, either solely or jointly with others
during the course of his employment with the Company, which are along the lines
of the business, work or investigations of the Company or its subsidiaries.

8. Termination.

8.1 Bases for Termination.

(a) Executive’s employment hereunder may be terminated at any time by mutual
agreement of the parties.

(b) This Agreement and Executive’s employment with the Company shall
automatically terminate on the date on which Executive dies or becomes
permanently incapacitated. “Permanent incapacity” as used herein shall mean
mental or physical incapacity, or both, reasonably determined by the Company
based upon a certification of such incapacity by, in the sole discretion of the
Company, either Executive’s regularly attending physician or a duly licensed
physician selected by the

 

5



--------------------------------------------------------------------------------

Company, rendering Executive unable to perform substantially all of his duties
hereunder and which appears reasonably certain to continue for at least six
consecutive months without substantial improvement. Executive shall be deemed to
have “become permanently incapacitated” on the date 30 days after the Company
has determined that Executive is permanently incapacitated and so notifies
Executive.

(c) Executive’s employment may be terminated by the Company “with cause”,
effective upon delivery of written notice to Executive given at any time
(without any necessity for prior notice) in the event of any of the following
actions by Executive: (i) conviction of any felony or any other crime involving
moral turpitude, (ii) fraud against the Company or any of its subsidiaries or
theft of or maliciously intentional damage to the property of the Company or any
of their subsidiaries, (iii) willful or reckless breach of Executive’s fiduciary
duties to the Company or willful misconduct as an employee of the Company that
results in material economic detriment to the Company, (iv) neglect or
unreasonable refusal to perform the material duties and responsibilities
assigned to Executive by the Board or under this Agreement, or (v) breach by
Executive of any provision of this Agreement; provided, however, that with
respect to clauses (iv) and (v) above, in order for Executive to be terminated
“with cause”, the Company must give Executive written notice thereof and such
breach shall note have been cured within 30 days of receipt of such notice.

(d) Executive’s employment may be terminated by the Company “without cause”,
effective upon delivery of written notice to Executive given at any time
(without any necessity for prior notice) provided that the Company complies with
all provisions of this Agreement related to severance, vesting of options and
continuation of benefits as set forth herein.

(e) Executive may terminate his employment hereunder by giving the Company no
less than 30 days prior written notice of such termination.

8.2 Payment Upon Termination.

(a) Upon termination of Executive’s employment pursuant to Section 8.1, the
Company shall pay to Executive, within ten days after the effective date of such
termination, an amount equal to Executive’s then Base Salary accrued as of such
date plus any unreimbursed expenses then owed by the Company to Executive, and
Executive shall not be entitled to any other consideration or compensation
except as provided in Section 8.2(b) below.

(b) Upon termination of Executive’s employment by the Company without cause, or
upon termination of Executive’s employment with the Company resulting from
either (i) a breach by the Company of any of the payment obligations owed to the
Executive as set forth in this Agreement, or (ii) a breach any material non
payment provision of this Agreement and under (i) or (ii) above the Company
fails to cure such breach upon written notice from Executive of such breach
within a reasonable period of time of such notice, not to exceed fifteen
(15) business days), then the Company shall continue to pay Executive’s Base
Salary in accordance

 

6



--------------------------------------------------------------------------------

with normal payroll procedures for a period of 12 months from the date of
termination. After any such termination, the Company shall not be obligated to
further compensate Executive nor provide the benefits to Executive described in
Article 6 hereof, except as is required by Section 6.2 hereof which shall
continue for a period of 12 months from the date of termination or as may be
required by law.

(c) Nothing contained in this Section 8.2 shall affect the terms of any employee
stock options that may have been issued by the Company to Executive, which in
the event of termination of Executive’s employment with the Company shall
continue to be governed by their own terms and conditions; provided however that
if Executive’s employment is terminated by the Company “without cause”, any and
all options granted to Executive shall then immediately vest.

9. Miscellaneous.

9.1 Transfer and Assignment. This Agreement is personal as to Executive and
shall not be assigned or transferred by Executive. This Agreement shall be
binding upon and inure to the benefit of all of the parties hereto and their
respective permitted heirs, personal representatives, successors and assigns.

9.2 Severability. Nothing contained herein shall be construed to require the
commission of any act contrary to law. Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Agreement affected thereby shall be curtailed and limited
only to the extent necessary to bring it within the requirements of the law, and
the remaining provisions of this Agreement shall remain in full force and
effect.

9.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Rhode Island.

9.4 Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Sections 5 or 7, the Company shall have the
right and remedy to seek to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed by Executive that the services being rendered hereunder to the Company
(and which were rendered to Target Companies prior to the date hereof) are of a
special, unique and extraordinary character and that any such breach or
threatened breach may cause irreparable injury to the Company and that money
damages may not provide an adequate remedy to the Company. The rights and
remedies enumerated in this Section 9.4 shall be in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or equity.
In connection with any legal action or proceeding arising out of or relating to
this Agreement, the prevailing party in such action or proceeding shall be
entitled to be reimbursed by the other party for the reasonable attorneys’ fees
and costs incurred by the prevailing party.

 

7



--------------------------------------------------------------------------------

9.5 Dispute Resolution. All claims for monetary damages between the Company and
Executive with respect to this Agreement shall be resolved by binding
arbitration, with all proceedings conducted in Providence, Rhode Island,
administered under the rules and regulations of the American Arbitration
Association with the Federal Rules of Evidence applicable in all respects
thereto. Neither the Company nor Executive shall be limited to arbitration with
respect to claims for equitable relief hereunder.

9.6 Counterparts. This Agreement may be executed in several counterparts and all
documents so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all of the parties did not sign the
original or the same counterparts.

9.7 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements, arrangements and understandings
with respect thereto. No representation, promise, inducement, statement or
intention has been made by any party hereto that is not embodied herein, and no
party shall be bound by or liable for any alleged representation, promise,
inducement, or statement not so set forth herein.

9.8 Modification. This Agreement may be modified, amended, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by all of
the parties hereto.

9.9 Attorneys’ Fees and Costs. In the event of any dispute arising out of the
subject matter of this Agreement, the prevailing party shall recover, in
addition to any other damages assessed, its attorneys’ fees, legal expenses and
court costs incurred in litigating, arbitrating or otherwise attempting to
enforce this Agreement or resolve such dispute. In construing this Agreement, no
party hereto shall have any term or provision construed against such party
solely by reason of such party having drafted or written such term or provision.

9.10 Waiver. The waiver by either of the parties, express or implied, of any
right under this Agreement or any failure to perform under this Agreement by the
other party, shall not constitute or be deemed as a waiver of any other right
under this Agreement or of any other failure to perform under this Agreement by
the other party, whether of a similar or dissimilar nature.

9.11 Cumulative Remedies. Each and all of the several rights and remedies
provided in this Agreement, or by law or in equity, shall be cumulative, and no
one of them shall be exclusive of any other right or remedy, and the exercise of
any one of such rights or remedies shall not be deemed a waiver of, or an
election to exercise, any other such right or remedy.

 

8



--------------------------------------------------------------------------------

9.12 Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement.

9.13 Notices. Any notice under this Agreement must be in writing and may be:
(i) telecopied, (ii) sent by overnight courier, (iii) hand-delivered, or
(iv) sent by United States mail, to the party to be notified at the following
address:

 

If to the Company, to:    KBL Healthcare Acquisition Corp. II   

757 Third Avenue

21st Floor

New York, New York 10017

If to the Executive, to:   

Jason Macari

10 Hannah Drive

Cumberland, Rhode Island 02864

9.14 Survival. Any provision of this Agreement which imposes an obligation after
termination or expiration of this Agreement (including but not limited to the
obligations set forth in Sections 5 and 7 hereof) shall, unless otherwise
specified, survive the termination or expiration of this Agreement and be
binding on Executive and the Company.

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date first above written.

 

In the presence of    KBL Healthcare Acquisition Corp. II
____________________________________________   
By:_________________________________________
____________________________________________    SII Acquisition Corp.   
By:_________________________________________
____________________________________________   
____________________________________________    Jason Macari

 

9



--------------------------------------------------------------------------------

Schedule 1

 

Policy #

   Company    Plan    Policy
Date   

Death
Benefit

($)

   Annual
Premium
($)    ISA #

17-234-213

   NML    Term 80    7/8/05    1,000,000    1,645.00    95-333-03

17-094-418

   NML    Term 80    2/15/05    1,000,000    1,705.00    95-333-03

16-404-886

   NML    Term 75    5/26/03    200,000    450.00    95-333-03

VIAC053008

   CNA    Term 95    10/11/99    1,000,000    740.50    n/a

 

10